742 N.W.2d 379 (2007)
J. Edward KLOIAN, Plaintiff, Counter-Defendant-Appellant,
v.
Thomas VAN FOSSEN, Personal Representative of the Estate of William Van Fossen, Defendant, Counter-Plaintiff, Third-Party Plaintiff-Appellee, and
Victor T. Weber, Third-Party Defendant.
Docket No. 134321. COA No. 262953.
Supreme Court of Michigan.
December 28, 2007.
On order of the Court, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.